 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA
10

11       STEVEN SORIA,                                         Case No. 1:18-cv-00635-NONE-JLT (PC)
12                             Plaintiff,                      ORDER GRANTING DEFENDANTS’
                                                               OBJECTIONS AND WITHDRAWING RAND
13               v.                                            WARNING AND ORDER EXTENDING
                                                               RESPONSE DEADLINE (Docs. 39, 40)
14       RAFEL ZUNGIA, et al.,
                                                               ORDER REQUIRING PLAINTIFF TO
15                             Defendants.                     RESPOND TO MOTION FOR SUMMARY
                                                               JUDGMENT
16                                                             14-DAY DEADLINE

17               After Plaintiff failed to file a timely response to Defendants’ motion for summary
18       judgment, the Court entered a Rand warning and extended the deadline for filing a response.
19       (Doc. 39.) Defendants objected to the order because Plaintiff is no longer incarcerated. (See Doc.
20       40.) Defendants’ objection is GRANTED, and the order (Doc. 39) is WITHDRAWN1.
21       Consequently, Plaintiff SHALL file an opposition to the motion for summary judgment or a
22       notice of non-opposition within 14 days from the date of service of this order.
23              Failure to comply with this order will result in the Court determining the motion
24   without further notice.
25

26   IT IS SO ORDERED.
27          Dated:      July 1, 2021                                  _ /s/ Jennifer L. Thurston
28                                                          CHIEF UNITED STATES MAGISTRATE JUDGE

     1
         Nevertheless, the hearing on the motion remains vacated. The Court will set a hearing only if needed.
